DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: a receiver configured to receive the reference signal … the receiver is further configured to receive indication information … the processor is further configured to determine the target resource … in claim 34; the processor is further configured to: determine a reference identifier … determine the target resource … in claim 35; the receiver is further configured to: receive the indication information … in claim 43; the processor is specifically configured to: determine the space-domain resource … in claim 57; and the processor is specifically configured to: determine the time-domain resource … in claim 58.
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 10, 12-13, 21, 34-35 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0063828) in view of Kwak et al. (US 2019/0116594).
Regarding Claim 1, Wang teaches a method for transmitting a reference signal ([0331] A CRS sending process is used as an example in this embodiment of the present disclosure; [0214] the reference signal is a cell-specific reference signal CRS or a channel state information-reference signal CSI-RS), comprising:
determining, by a network device ([0351] base station), a target resource ([0351] time-frequency resource) for transmitting a reference signal ([0351] The base station … determines, according to the correspondence, a time-frequency resource location identifier corresponding to a beam identifier; and configures, to a CRS, a time-frequency resource; [0358] selects one idle time-frequency resource from multiple time-frequency resources indicated by the multiple time-frequency resource location identifiers; configures the idle time-frequency resource to the CRS), the target resource being part of transmission resources available for transmission of the reference signal ([0358] configures the idle time-frequency resource to the CRS) and the target resource comprising at least one of a time-domain resource or a space-domain resource ([0351] a time-frequency resource location identifier corresponding to a beam identifier; and configures, to a CRS, a time-frequency resource; [0358] selects one idle time-frequency resource from multiple time-frequency resources indicated by the multiple time-frequency resource location identifiers; configures the idle time-frequency resource to the CRS; and sends the CRS at a location of the selected time-frequency resource by using the beam corresponding to the beam identifier); and
transmitting, by the network device, the reference signal to a terminal device ([0344] user equipment) on the target resource ([0343] The base station sends the CRS by using a beam corresponding to the beam identifier; [0353] the base station sends the CRS by using a beam corresponding to the beam identifier; [0358] sends the CRS at a location of the selected time-frequency resource by using the beam corresponding to the beam identifier).
However, Wang does not teach transmitting, by the network device, indication information to the terminal device, the indication information comprising identifier indication information for indicating a resource identifier, and the resource identifier corresponding to the target resource for transmitting the reference signal one to one; wherein the resource identifier comprises at least one of the following identifiers: a time-domain resource identifier configured to indicate the time-domain resource and a time-domain resource period, a space-domain resource identifier configured to indicate the space-domain resource, or a combined resource identifier configured to indicate the time-domain resource and the space-domain resource.
In an analogous art, Kwak teaches transmitting, by the network device, indication information to the terminal device, the indication information comprising identifier indication information for indicating a resource identifier, and the resource identifier corresponding to the target resource for transmitting the reference signal one to one ([0268] the base station may report CSI-RS configuration information to the terminal through higher layer signaling. The CSI-RS configuration information includes an index of the CSI-RS configuration information, the number of antenna ports included in the CSI-RS, a transmission period of the CSI-RS, a transmission offset, CSI-RS configuration information, a CSI-RS scrambling ID, and QCL information);
wherein the resource identifier comprises at least one of the following identifiers: a time-domain resource identifier configured to indicate the time-domain resource and a time-domain resource period, a space-domain resource identifier configured to indicate the space-domain resource, or a combined resource identifier configured to indicate the time-domain resource and the space-domain resource ([0268] the base station may report CSI-RS configuration information to the terminal through higher layer signaling. The CSI-RS configuration information includes an index of the CSI-RS configuration information, the number of antenna ports included in the CSI-RS, a transmission period of the CSI-RS (i.e., a time-domain resource identifier configured to indicate the time-domain resource and a time-domain resource period), a transmission offset, CSI-RS configuration information, a CSI-RS scrambling ID, and QCL information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kwak’s method with Wang’s method so that the transmission efficiency of a reference signal is improved in a base station including a plurality of antennas and a terminal, and thus it can be expected to increase system throughput. For this, the base station can allocate at least one aperiodic reference signal resource to the terminal, and the terminal can generate and report channel state information that coincides with an intention of the base station based on this (Kwak [0018]).

Regarding Claim 2, the combination of Wang and Kwak, specifically Wang teaches wherein determining, by the network device, the target resource configured to transmit the reference signal ([0351] The base station … determines, according to the correspondence, a time-frequency resource location identifier corresponding to a beam identifier; and configures, to a CRS, a time-frequency resource; [0358] selects one idle time-frequency resource from multiple time-frequency resources indicated by the multiple time-frequency resource location identifiers; configures the idle time-frequency resource to the CRS) comprises:
determining, by the network device, a reference identifier ([0331] beam identifier), the reference identifier comprising a cell identifier or a beam identifier ([0331] Before sending a CRS, the base station first determines a beam identifier corresponding to a beam that is to be used to send the CRS); and
determining, by the network device, the target resource ([0364] time-frequency resource) configured to transmit the reference signal ([0364] CRS) according to the reference identifier ([0364] beam identifier) and a correspondence between the reference identifier ([0364] beam identifier) and the resource identifier ([0364] a base station determines, according to a preset correspondence between a time-frequency resource location identifier and a beam identifier, a time-frequency resource location identifier corresponding to abeam identifier; and configures, to a CRS, a time-frequency resource indicated by the time-frequency resource location identifier corresponding to the beam identifier).

Regarding Claim 10, Wang does not teach wherein transmitting, by the network device, the indication information to the terminal device comprises: transmitting, by the network device, the indication information carried in high-layer signaling, physical-layer signaling or a Media Access Control (MAC)-layer notification to the terminal device.
In an analogous art, Kwak teaches wherein transmitting, by the network device, the indication information to the terminal device comprises: transmitting, by the network device, the indication information carried in high-layer signaling, physical-layer signaling or a Media Access Control (MAC)-layer notification to the terminal device ([0268] the base station may report CSI-RS configuration information to the terminal through higher layer signaling).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kwak’s method with Wang’s method so that the transmission efficiency of a reference signal is improved in a base station including a plurality of antennas and a terminal, and thus it can be expected to increase system throughput. For this, the base station can allocate at least one aperiodic reference signal resource to the terminal, and the terminal can generate and report channel state information that coincides with an intention of the base station based on this (Kwak [0018]).

Regarding Claim 12, Wang teaches a method for receiving a reference signal ([0331] A CRS sending process is used as an example in this embodiment of the present disclosure; [0214] the reference signal is a cell-specific reference signal CRS or a channel state information-reference signal CSI-RS), comprising:
determining, by a terminal device ([0354] user equipment), a target resource for transmitting a reference signal ([0354] When detecting the CRS, the user equipment obtains the time-frequency resource location identifier of the CRS, and determines, according to the preset correspondence between a time-frequency resource location identifier and a beam identifier, the beam identifier corresponding to the time-frequency resource location identifier of the CRS; [0360] For different CRSs, because time-frequency resource configuration locations of the CRSs are different, beam identifiers corresponding to the CRSs are different. The user equipment detecting the CRS obtains the time-frequency resource location identifier of the CRS, and can obtain the beam identifier by performing modulo operation on the time-frequency resource location identifier and the total beam quantity), the target resource being part of transmission resources available for transmission of the reference signal ([0358] configures the idle time-frequency resource to the CRS) and the target resource comprising at least one of a time-domain resource or a space-domain resource ([0351] a time-frequency resource location identifier corresponding to a beam identifier; and configures, to a CRS, a time-frequency resource); and
receiving, by the terminal device, the reference signal sent by a network device on the target resource ([0358] sends the CRS at a location of the selected time-frequency resource by using the beam corresponding to the beam identifier, so that the user equipment detecting the CRS);
wherein determining, by the terminal device, the target resource configured to transmit the reference signal comprises: determining, by the terminal device, the target resource corresponding to the resource identifier one to one according to the identifier indication information ([0364] a base station determines, according to a preset correspondence between a time-frequency resource location identifier and a beam identifier, a time-frequency resource location identifier corresponding to abeam identifier; and configures, to a CRS, a time-frequency resource indicated by the time-frequency resource location identifier corresponding to the beam identifier).
However, Wang does not teach receiving, by the terminal device, indication information sent by the network device, the indication information comprising identifier indication information for indicating a resource identifier; wherein the resource identifier comprises at least one of the following identifiers: a time-domain resource identifier configured to indicate the time-domain resource and a time-domain resource period, a space-domain resource identifier configured to indicate the space-domain resource, or a combined resource identifier configured to indicate the time-domain resource and the space-domain resource.
In an analogous art, Kwak teaches receiving, by the terminal device, indication information sent by the network device, the indication information comprising identifier indication information for indicating a resource identifier ([0268] the base station may report CSI-RS configuration information to the terminal through higher layer signaling. The CSI-RS configuration information includes an index of the CSI-RS configuration information, the number of antenna ports included in the CSI-RS, a transmission period of the CSI-RS, a transmission offset, CSI-RS configuration information, a CSI-RS scrambling ID, and QCL information);
wherein the resource identifier comprises at least one of the following identifiers: a time-domain resource identifier configured to indicate the time-domain resource and a time-domain resource period, a space-domain resource identifier configured to indicate the space-domain resource, or a combined resource identifier configured to indicate the time-domain resource and the space-domain resource ([0268] the base station may report CSI-RS configuration information to the terminal through higher layer signaling. The CSI-RS configuration information includes an index of the CSI-RS configuration information, the number of antenna ports included in the CSI-RS, a transmission period of the CSI-RS, a transmission offset, CSI-RS configuration information, a CSI-RS scrambling ID, and QCL information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kwak’s method with Wang’s method so that the transmission efficiency of a reference signal is improved in a base station including a plurality of antennas and a terminal, and thus it can be expected to increase system throughput. For this, the base station can allocate at least one aperiodic reference signal resource to the terminal, and the terminal can generate and report channel state information that coincides with an intention of the base station based on this (Kwak [0018]).

Regarding Claim 13, the combination of Wang and Kwak, specifically Wang teaches wherein determining, by the terminal device, the target resource configured to transmit the reference signal comprises: determining, by the terminal device, a reference identifier, the reference identifier comprising a cell identifier or a beam identifier ([0354] When detecting the CRS, the user equipment obtains the time-frequency resource location identifier of the CRS, and determines, … the beam identifier corresponding to the time-frequency resource location identifier of the CRS); and
determining, by the terminal device, the target resource configured to transmit the reference signal according to the reference identifier and a correspondence between the reference identifier and the resource identifier ([0354] When detecting the CRS, the user equipment obtains the time-frequency resource location identifier of the CRS, and determines, according to the preset correspondence between a time-frequency resource location identifier and a beam identifier, the beam identifier corresponding to the time-frequency resource location identifier of the CRS).

Regarding Claim 21, the claim is interpreted and rejected for the same reason as set forth in Claim 10.

Regarding Claim 34, Wang teaches a terminal device, comprising: a memory configured to store instructions executable by a processor; a processor configured to execute the instructions ([0534] the user equipment includes a receiver 1201, a transmitter 1202, a memory 1203, and a processor 1204) to determine a target resource for transmitting a reference signal ([0354] When detecting the CRS, the user equipment obtains the time-frequency resource location identifier of the CRS, and determines, according to the preset correspondence between a time-frequency resource location identifier and a beam identifier, the beam identifier corresponding to the time-frequency resource location identifier of the CRS; [0360] For different CRSs, because time-frequency resource configuration locations of the CRSs are different, beam identifiers corresponding to the CRSs are different. The user equipment detecting the CRS obtains the time-frequency resource location identifier of the CRS, and can obtain the beam identifier by performing modulo operation on the time-frequency resource location identifier and the total beam quantity), the target resource being part of transmission resources available for transmission of the reference signal ([0358] configures the idle time-frequency resource to the CRS) and the target resource comprising at least one of a time-domain resource or a space-domain resource ([0351] a time-frequency resource location identifier corresponding to a beam identifier; and configures, to a CRS, a time-frequency resource); and
a receiver ([0534] the user equipment includes a receiver 1201) configured to receive the reference signal sent by a network device on the target resource ([0358] sends the CRS at a location of the selected time-frequency resource by using the beam corresponding to the beam identifier, so that the user equipment detecting the CRS);
wherein the processor is further configured to determine the target resource corresponding to the resource identifier one to one according to the identifier indication information ([0364] a base station determines, according to a preset correspondence between a time-frequency resource location identifier and a beam identifier, a time-frequency resource location identifier corresponding to abeam identifier; and configures, to a CRS, a time-frequency resource indicated by the time-frequency resource location identifier corresponding to the beam identifier).
However, Wang does not teach the receiver is further configured to receive indication information sent by the network device, the indication information comprising identifier indication information for indicating a resource identifier; wherein the resource identifier comprises at least one of the following identifiers: a time-domain resource identifier configured to indicate the time-domain resource and a time-domain resource period, a space-domain resource identifier configured to indicate the space-domain resource, or a combined resource identifier configured to indicate the time-domain resource and the space-domain resource.
In an analogous art, Kwak teaches the receiver is further configured to receive indication information sent by the network device, the indication information comprising identifier indication information for indicating a resource identifier ([0268] the base station may report CSI-RS configuration information to the terminal through higher layer signaling. The CSI-RS configuration information includes an index of the CSI-RS configuration information, the number of antenna ports included in the CSI-RS, a transmission period of the CSI-RS, a transmission offset, CSI-RS configuration information, a CSI-RS scrambling ID, and QCL information);
wherein the resource identifier comprises at least one of the following identifiers: a time-domain resource identifier configured to indicate the time-domain resource and a time-domain resource period, a space-domain resource identifier configured to indicate the space-domain resource, or a combined resource identifier configured to indicate the time-domain resource and the space-domain resource ([0268] the base station may report CSI-RS configuration information to the terminal through higher layer signaling. The CSI-RS configuration information includes an index of the CSI-RS configuration information, the number of antenna ports included in the CSI-RS, a transmission period of the CSI-RS, a transmission offset, CSI-RS configuration information, a CSI-RS scrambling ID, and QCL information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kwak’s method with Wang’s method so that the transmission efficiency of a reference signal is improved in a base station including a plurality of antennas and a terminal, and thus it can be expected to increase system throughput. For this, the base station can allocate at least one aperiodic reference signal resource to the terminal, and the terminal can generate and report channel state information that coincides with an intention of the base station based on this (Kwak [0018]).

Regarding Claim 35, the claim is interpreted and rejected for the same reason as set forth in Claim 13.
Regarding Claim 43, the claim is interpreted and rejected for the same reason as set forth in Claim 10.

Claims 48, 52 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Kwak et al. and Kim et al. (US 2015/0124758).
Regarding Claim 48, the combination of Wang and Kwak does not teach the correspondence between the reference identifier and the resource identifier comprises i = mod(Cell ID,I) or i = mod(Beam ID,I), where i represents the resource identifier, Cell ID represents the cell identifier, Beam ID represents the beam identifier and I represents a maximum resource identifier number.
In an analogous art, Kim teaches the correspondence between the reference identifier and the resource identifier comprises i = mod(Cell ID,I) or i = mod(Beam ID,I), where i represents the resource identifier, Cell ID represents the cell identifier, Beam ID represents the beam identifier and I represents a maximum resource identifier number ([0109] CSI_RS Pattern ID = NCell_ID mod 6; [0112] CSI_RS Pattern ID of group g = NCell_ID mod Ng; [0133] CSI_RS Pattern ID = NCell_ID mod NA).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kim’s method with Wang’s method so that it can improve radio resource management efficiency in view of each eNB and separating the CSI-RSs transmitted in the cells of corresponding eNBs in the time domain and the frequency domain in view of multiple eNBs (Kim [0018]).

Regarding Claim 52, the claim is interpreted and rejected for the same reason as set forth in Claim 48.
Regarding Claim 56, the claim is interpreted and rejected for the same reason as set forth in Claim 48.

Claims 51 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Kwak et al. and Zhang (US 2016/0205692).
Regarding Claim 51, the combination of Wang and Kwak does not teach if the target resource is changed, transmitting, by the network device, a paging message to the terminal device, the paging message comprising information of the changed target resource or an indication message configured to indicate that the target resource is changed.
In an analogous art, Zhang teaches if the target resource is changed, transmitting, by the network device, a paging message to the terminal device, the paging message comprising information of the changed target resource or an indication message configured to indicate that the target resource is changed ([0145] The UE acquires configuration information of the CSI-RS included in the system information, so as to receive data sent by the base station; [0163] when the system information changes, the base station sends the notification information on all the subcarriers, such as a Paging message, which indicates that the SI changes; after receiving this notification message, the UE receives, on the anchor carrier, changed system information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhang’s method with Wang’s method so that the UE can efficiently update the reference signal configuration, and thus the system performance can be improved.

Regarding Claim 55, the claim is interpreted and rejected for the same reason as set forth in Claim 51.

Allowable Subject Matter
Claims 49-50, 53-54 and 57-58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Seo et al. (US 2015/0049693) teaches method for receiving reference signals in wireless communication system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU-WEN CHANG/Examiner, Art Unit 2413